Citation Nr: 0607475	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 19, 1968, to 
September 9, 1968.  The Board notes that the Report of 
Transfer or Discharge, DD Form 214, indicates that the 
appellant's separation was effected on a basis of "Voidance 
of Induction/ Physically Disqualified."  Although it 
appears, due to his voided enlistment, that the appellant 
herein may not qualify as a "veteran" under the laws 
administered by the Department of Veterans Affairs (VA), see 
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.14 (2005), 
the Board notes that the character of his tenure was reported 
as "Honorable," and such a basis for denial of benefits has 
not been invoked in his claims.  For the purpose of this 
decision, we will not invoke it now, and we will address him 
as "the veteran."

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the above VA 
Regional Office (RO).  After the veteran was afforded a 
Travel Board hearing in June 2002 before the undersigned 
Veterans Law Judge (VLJ), a June 2003 decision of the Board 
found that the veteran had presented sufficient evidence to 
reopen the previously denied claim of service connection for 
PTB.  In that decision, the Board also found that additional 
development was needed prior to a final adjudication of the 
veteran's claim, and directed the RO to accomplish that 
development.  

The veteran was afforded another hearing in Washington, DC, 
before the undersigned VLJ in August 2004.  Additional 
development was accomplished and the claim was returned to 
the Board.  However, in an October 2004 decision, the Board 
determined that additional development was needed, to include 
scheduling the veteran for another VA examination.  The Board 
also denied the veteran's claim for entitlement to service 
connection for a cognitive disorder, claimed as related to or 
otherwise caused by tuberculosis; that claim is no longer on 
appeal.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that pulmonary tuberculosis existed at the time of the 
veteran's entry into active military service, although there 
was no examination done at the time of entry into active 
duty.  

2.  The preponderance of the credible and probative evidence 
clearly and unmistakably shows that the veteran's pre-service 
tuberculosis did not undergo a permanent increase in 
severity, beyond natural progress, during service.  


CONCLUSION OF LAW

1.  The evidence establishes that the veteran was infected 
with pulmonary tuberculosis at the time of his entry into 
active service which was not aggravated during service; 
therefore, the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.304(b) (2004 & 2005).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing pulmonary tuberculosis during the veteran's service.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.306(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that, at the veteran's pre-
enlistment examination, conducted in July 1967, his lungs and 
chest were normal and he denied having tuberculosis, 
shortness of breath, pain or pressure in the chest, or a 
chronic cough.  A chest X-ray was conducted but no comments 
were made; therefore, the X-ray was presumed to be normal, 
and the veteran was found qualified for active service.  A 
June 1968 note on the examination report states that no 
additional defects were discovered, and the veteran was found 
fit for military service.  

In June 1968, shortly after entering active duty, the veteran 
reported to the dispensary complaining of nausea and chest 
pain.  He was hospitalized for lung disease.  A clinical 
record that month shows that he complained of difficulty with 
chest pains for the past year, and of a productive cough for 
the past three to four months, with one episode of hemoptysis 
(coughing up blood) for two days.  The veteran reported 
producing one half cup of yellow sputum a day, and also 
reported having pain in the left side of his chest.  The 
treating physician noted the veteran smoked one to one-and-a-
half packs of cigarettes a day.  A chest X-ray report, also 
dated in June 1968, indicates that the veteran had multiple 
cavitary lesions and, although there was no marked change in 
the appearance of the veteran's chest, a large cavity in the 
right perihilar region appeared to be somewhat smaller.  

A July 1968 clinical consultation record notes the veteran 
had been in the Army for about 5 days when a chest X-ray was 
taken which revealed open lesions, and his sputum was 
positive for tuberculosis.  The treating physician noted that 
the veteran's condition had existed prior to service (EPTS) 
and that he was not eligible for induction into service.  The 
impression was tuberculosis of the lung, active, far 
advanced.  A July 1968 chest X-ray report revealed that 
continued improvement was noted, as the infiltrates were 
partially resolved and the cavities were smaller in size.

At the veteran's separation examination, in July 1968, the 
physician noted the veteran had active, far advanced 
tuberculosis of the lungs, which was considered disqualifying 
for induction and retention in service.  The RO has attempted 
to obtain the chest X-rays taken at separation, from the 
National Personnel Records Center (NPRC) in St. Louis, MO.  
The NPRC indicated that the requested X-rays were not located 
but that it would advise the RO if they were received.  
Neither the X-ray nor the X-ray report is of record.  

A September 1968 clinical record and cover sheet indicates 
the veteran was hospitalized for 77 days, from June 24, 1968, 
to September 9, 1968.  The clinical record indicates the 
veteran began to show improvement with treatment, and that he 
was transferred to a tuberculosis treatment facility.  The 
diagnosis was active PTB, which was noted to have been 
incurred in the line of duty.  

In October 1968, the veteran filed a claim for entitlement to 
service connection for tuberculosis.  In a rating decision 
dated April 1969 (issued in May 1969), the RO denied the 
veteran's claim on the basis that his tuberculosis had 
existed prior to service and was not aggravated beyond its 
normal progression during active duty.  The veteran did not 
appeal this determination within the applicable time period; 
thus, the decision became final.  

In April 2001, the veteran requested that his claim for 
service connection for tuberculosis be reopened, asserting 
that his tuberculosis had increased in severity while he was 
in service.  In December 2001, the RO determined that no new 
and material evidence had been submitted in order to reopen 
the claim for service connection for tuberculosis.

The veteran submitted a timely notice of disagreement in 
December 2001.  He stated that he had passed out during basic 
training and awakened in the ambulance going to the hospital 
at Fort Benning, Georgia.  He stated he was in the hospital 
until he was discharged from service and ordered to go to a 
tuberculosis hospital in Decatur, Alabama.  

In April 2002, the veteran perfected his substantive appeal 
to the Board.  He stated that he never had any problems with 
his lungs or tuberculosis prior to service.  

In June 2002, the veteran and his wife testified before the 
undersigned VLJ at a Travel Board hearing.  He testified that 
he had previously been around a few people who had 
tuberculosis, but that he was not diagnosed with tuberculosis 
prior to service and that he first experienced symptoms after 
he was inducted into service.  He testified that, while 
running during his basic training, he passed out.  He was 
taken to the barracks and did not receive medical treatment 
until the next day, when he woke up in an ambulance headed to 
the hospital.  He testified that while he was in the 
hospital, he was told his induction had been voided, and that 
he went into a tuberculosis sanitarium after returning home 
from service, after which he was treated at a hospital for a 
couple of years.  The veteran's wife, a registered nurse, 
also raised questions about the tests and X-rays taken while 
the veteran was in service.  She testified that she did not 
know the veteran when he was in service, but that she had 
reviewed the records from the tuberculosis sanitarium.  

At the June 2002 hearing, the veteran submitted additional 
medical evidence in support of his claim, including records 
dated from June 1967 to November 1971, from the District One 
Tuberculosis Hospital in Decatur, Alabama.  A September 1968 
medical record states that the veteran was referred to the 
hospital after he was discharged from service.  The physician 
reported findings from a chest X-ray, and stated that he did 
not consider the findings to show tuberculosis but rather, an 
early histoplasmosis.  The physician noted the veteran would 
undergo additional tests.  An October 1968 report indicates 
the veteran's sputum was positive for tubercle bacilli and he 
was diagnosed with moderately advanced, active, tuberculosis.  
The diagnosis was continued until November 1971, when the 
veteran completed his prescribed medication and his 
tuberculosis was found to be inactive.  

In December 2002, the veteran submitted an undated lay 
statement from J.W.C., his brother-in-law.  JWC stated that 
he knew the veteran before he entered service, and that he 
personally knew the veteran did not have any health problems 
before being drafted into the military.  He also stated that 
he had picked the veteran up from the training center at Fort 
Benning when he was discharged, and took him to the 
tuberculosis hospital in Decatur, Alabama.  

In a June 2003 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTB.  The Board also 
determined that additional development was needed, to include 
scheduling the veteran for another VA examination and 
requesting additional medical evidence.  

The veteran was afforded a VA examination in October 2003.  
The claims file was reviewed, and the examiner noted that the 
veteran was still smoking.  The veteran complained of chest 
pains, tightness, and difficulty breathing since service.  He 
also complained of chest pains on the right side.  The 
examiner noted that the veteran mostly coughs up yellow 
sputum, and that he has not had blood in his sputum at any 
time.  After examining the veteran, the impression was 
history of PTB in service.  The examiner stated the veteran 
did not have PTB at the time of the examination, but that he 
had mild bronchitis due to smoking tobacco.  Based on review 
of the SMRs, the examiner opined there was no pulmonary 
disability before June 1968 and that, during the period of 
active duty, he had no increase in disability beyond natural 
progress of the disorder.  

In March 2004, the veteran submitted a written statement in 
support of his claim.  The veteran expressed disagreement 
with the findings of the October 2003 VA examination as well 
as statements contained in the Supplemental Statement of the 
Case (SSOC) that was issued in February 2004.  He also 
expressed disagreement with certain SMRs, including those 
which indicated he suffered from a daily productive cough and 
pain in his chest, arguing that he would have reported those 
things when he was examined prior to induction.  

In July 2004, the veteran's representative submitted a 
written brief wherein he argued that the RO had not complied 
with the requirements of the Veterans Claims Assistance Act 
of 2000 and, therefore, the claim should be remanded.

In August 2004, the veteran was afforded a personal hearing 
before the undersigned VLJ in Washington, DC.  The veteran's 
representative argued that the presumption of soundness 
applies in this case because no defect or infirmity was found 
at the pre-induction examination in July 1967.  The 
representative also argued that service connection is 
warranted on the basis of incurrence or aggravation, pointing 
to JWC's lay statement, the October 2003 VA examination, and 
various laws and regulations.  The veteran again testified 
that he was healthy and did not spit up blood prior to 
service.  He also testified that, while he does not have 
active tuberculosis, he has a residual condition due to PTB.  
The veteran's representative indicated that all evidence 
needed to support the claim is in the claims file.  

In October 2004, the veteran submitted a written statement 
from his ex-wife, F.A., dated September 2004.  FA stated that 
she was married to the veteran in July 1967 and that he was 
healthy and had no problems of any kind with sickness.  

In a decision dated October 2004, the Board determined that 
additional development was necessary, to include scheduling 
the veteran for another VA examination.  

The veteran was afforded another VA examination in December 
2004.  The claims file was reviewed and the examiner noted 
that, four days after going into active duty, the veteran was 
noted to have symptoms of left-side chest pain, shortness of 
breath, and coughing up sputum for one year.  The examiner 
noted the veteran's medical history and examined the veteran.  
The impression was mild chronic obstructive pulmonary disease 
(COPD) and PTB, no active infection.  The examiner opined 
that neither tuberculosis nor mild COPD is at least as likely 
as not related to military service.  The examiner based his 
opinion upon the fact that the SMRs indicate the veteran told 
a physician that he had experienced symptoms for a year.  The 
examiner explained it is highly unlikely that the veteran 
would be exposed and have that degree of symptoms arise 
within four days after entering military service, which, he 
noted, indicates the disorder more likely than not existed 
prior to service.  He also opined it is not at least as 
likely as not that military service aggravated the disorder 
chronically above any natural progression of the disease 
process.  He noted the veteran had an abnormal chest X-ray 
but stated that an abnormal chest X-ray, in itself, does not 
mean the veteran will have severe symptoms.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for residuals of PTB.  
In August and November 2003, the RO sent the veteran letters 
which informed him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.

While the August and November 2003 letters did not explicitly 
ask the veteran to provide "any evidence in [his] possession 
that pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), 
the August 2003 letter informed him that additional 
information and evidence was needed to support his claim and 
asked him to send the information and evidence to the RO.  In 
addition, the September Supplemental Statement of the Case 
(SSOC) contains the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  All the above notices must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, 19 Vet. App. at 
125.  Furthermore, at the August 2004 personal hearing before 
the Board, the veteran's representative indicated that all 
evidence needed to support the veteran's claim was in the 
claims file.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional argument 
and evidence, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  
Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and active 
tuberculosis becomes manifest to a degree of 10 percent or 
more within three years after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Here, the 
claim is that PTB was incurred in or aggravated by service, 
not manifested thereafter, and the veteran did not serve 90 
days of active military service.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran claims that entitlement to service connection for 
residuals of PTB is warranted because he did not have 
tuberculosis before service and first suffered from symptoms 
after he was inducted into service.  Applying the legal 
criteria above, the Board notes that, at the veteran's pre-
induction examination in July 1967 (nearly one year before he 
entered active duty), his lungs and chest were normal on 
clinical examination.  There is no indication that he was 
examined when he reported for active duty in June 1968.  
Thus, the veteran's respiratory disorder, to include 
tuberculosis, was not "noted" when he entered active duty, 
and the presumption of soundness applies.  

We observe that no active tuberculosis is shown at this time.  
The veteran is claiming service connection for residuals of 
that condition.  Recent examination has shown the presence of 
mild chronic obstructive pulmonary disease.  Medical opinion 
evidence of record indicates that COPD, which was first 
manifested years after service, is not likely related to 
military service, and the veteran is not claiming service 
connection for that disorder.

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed PTB existed prior to service.  The Board finds the 
presumption of soundness has been rebutted in this case, as 
explained below.  

The record contains both positive and negative evidence 
addressing whether the veteran's PTB existed prior to 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2005).

The Board notes the July 1968 clinical record shows that, 
based on X-ray evidence, the veteran was diagnosed with 
active, far advanced tuberculosis of the lungs after five 
days of active military service, and a medical professional 
determined that the veteran's tuberculosis had existed prior 
to service.  

The record contains two additional medical opinions that 
address whether the veteran's tuberculosis existed prior to 
service.  The first medical opinion was furnished by VA in 
October 2003.  The VA examiner reviewed the claims file, 
noted the veteran's medical history, and examined the 
veteran.  Based on review of the SMRs, the examiner opined 
the veteran did not have a pulmonary disability before June 
1968.  However, the examiner did not address the June 1968 
service medical record which shows the veteran complained of 
difficulty with chest pains for one year and a productive 
cough for three to four months.  In addition, the opinion did 
not address the short amount of time that had transpired 
between the veteran entering active duty and being diagnosed 
with far advanced tuberculosis.

The second medical opinion was furnished by VA in December 
2004.  That examiner reviewed the claims file, noted the 
veteran's medical history, and also examined the veteran.  
Based upon review of the service medical records, the 
examiner opined that it is more likely than not that the 
veteran's tuberculosis existed prior to service.  In support 
of his opinion, the examiner explained that it was highly 
unlikely that the veteran was exposed to PTB and manifested 
those types of symptoms within four days of entering military 
service.  The examiner also noted that the SMRs indicate the 
veteran reported having symptoms prior to service.  The Board 
notes that, in addressing whether the veteran's tuberculosis 
existed prior to service, the examiner provided a rationale 
for his opinion and specifically pointed to the evidence 
which supported his conclusion.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider the October 2003 VA medical opinion 
to be competent medical evidence.  However, the Board finds 
this opinion to be of less probative value than the December 
2004 VA opinion, because it does not address the SMRs which 
indicate that the veteran reported having symptoms prior to 
service.  The October 2003 opinion also failed to discuss the 
likelihood that the veteran could have been exposed to 
tuberculosis and manifested symptoms to the degree which he 
did within four or five days after he entered active military 
service.  

After weighing the evidence, the Board finds the presumption 
of soundness has been rebutted by clear and unmistakable 
evidence that the veteran's tuberculosis existed prior to 
service.  As noted above, the Board finds it highly probative 
that the physicians who examined the veteran in service 
determined that his tuberculosis pre-existed service.  The 
Board also finds it significant that the examiner who 
conducted the December 2004 VA examination made the same 
determination after noting that it was "highly unlikely" 
that the veteran was exposed and manifested those type of 
symptoms after only five days of service.  In this regard, 
the Board also notes the veteran's tuberculosis was diagnosed 
as "far advanced" after only five days of active duty.  The 
Board finds that this evidence constitutes clear and 
unmistakable evidence that his respiratory disorder pre-
existed service.  

In making the above determination, the Board notes the 
veteran has disputed that he reported having symptoms prior 
to service.  We recognize that more than three decades have 
passed since then, and he is relying upon his memory.  
However, the Board finds more probative that the service 
medical records and the reported complaints and findings were 
made contemporaneously with examination and treatment of the 
veteran.  We are mindful that the veteran has continuously 
stated he did not have tuberculosis before service, and has 
submitted two lay statements to the same effect.  However, 
while a layperson is capable of providing evidence of 
symptomatology, he is generally not capable of opining on 
matters requiring medical knowledge.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this regard, the Board again notes that a medical 
professional determined the veteran's tuberculosis pre-
existed service based on his medical expertise and the 
severity of the symptoms the veteran manifested after only 
five days of service.  

The Board does note that one service medical record, dated 
September 1968, indicates the veteran's PTB was incurred in 
the line of duty, while another dated the same month 
indicates the disorder existed prior to service.  While there 
is no clear explanation for this inconsistency, the Board 
finds that the preponderance of the evidence, including other 
SMRs, supports a finding that the veteran's tuberculosis pre-
existed service.  

Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing 
tuberculosis was aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The Board finds that the 
disability was clearly and unmistakably not aggravated during 
service.  In this context, the Board notes that, based upon 
review of the service medical records, the examiners who 
conducted the October 2003 and December 2004 VA examinations 
opined that the veteran's disorder was not increased above 
the natural progression of the disease process while he was 
on active duty.  In addition, chest X-ray reports, dated June 
and July 1968, and a September 1968 clinical record note some 
improvement in the veteran's condition.  The Board notes this 
evidence does not show there was no increase in disability 
during service, but rather, that the veteran's disorder did 
improve with treatment.  The only evidence suggesting the 
veteran's disability permanently increased during service is 
his own assertions.  However, as noted, the veteran is not 
capable, as a layperson, to opine on matters requiring 
medical knowledge.  See Robinette v. Brown, 8 Vet. App. at 
74.  As a result, the Board finds that the evidence, in sum, 
shows the veteran's tuberculosis was clearly and unmistakably 
not aggravated during service.  


In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of pulmonary tuberculosis, based upon aggravation, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of pulmonary 
tuberculosis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


